Citation Nr: 0836484	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbar sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to 
January 1967, from October 1967 to September 1975, and from 
April 1982 to February 1990.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied the veteran's claim for an 
increased rating.  

In July 2008, the veteran testified at a video-conference 
hearing over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran filed his claim in December 2005, asserting that 
his disability had greatly increased during the month before.  
The veteran complained of pain in his left leg, as well as 
his lumbar spine.  A January 2006 consultation with a 
neurosurgeon revealed that the veteran had positive leg 
raising down the left side and he was diagnosed with chronic 
left S-1 radiculitis secondary to disc herniation L5-S1, 
left.  Microdiscectomy was performed in May 2006.  The 
records from the Social Security Administration (SSA) show 
that the veteran was approved for disability compensation in 
October 2006 based on a disorder of the back with left lower 
extremity radiculopathy.  The May 2006 VA discharge report 
from his discectomy indicates that the pre-surgical diagnosis 
was chronic left S1 radiculopathy secondary to disc 
herniation L5-S1, left.  

Yet, while the July 2006 compensation and pension (C&P) 
examiner diagnosed the veteran with lumbar strain residuals 
and determined that he had leg and foot weakness, as well as 
numbness and pain radiating down his left leg, she stated 
that those symptoms were not due to his lumbar spine 
disability, but rather to his history of peripheral vascular 
disease.  She provided no rationale for that medical 
judgment.  

With this medical evidence, the Board cannot determine 
whether the radiculopathy resolved as a result of the 
surgery, or, whether the VA medical professionals merely 
differed in their opinions of the etiology of the veteran's 
symptoms.  Indeed, the veteran is still complaining about 
pain in his left leg.  

VA will provide a medical examination or obtain a medical 
opinion if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2007).  Here, a neurological 
examination is needed to determine the neurological residuals 
of the veteran's service-connected lumbar spine disorder, if 
any, from the time period beginning one year prior to the 
filing of his claim (that is, from December 2004) until the 
time of the examination.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007) (relevant temporal focus for adjudicating 
an increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued).

In addition, at the July 2008 video-conference hearing, two 
years after his C&P spine examination, the veteran indicated 
that his back condition had become worse.  He complained of, 
and the lay statements by colleagues described, extreme pain 
and the inability to stand or walk for more than a few 
minutes, which indicated a greater severity of disability 
than recorded at the July 2006 C&P examination.  He also 
testified that he can no longer bend over as he used to be 
able to, or if he does bend over, he can not stand up again.  
His application for SSA disability benefits also indicates 
that he has particular trouble in bending, standing, walking 
up stairs, lifting, kneeling, and walking long distances.  
Where the veteran claims a disability is worse than when 
originally rated, and the evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  
Accordingly, an appropriate spine examination must be 
scheduled.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.   

Since the most recent treatment records in the claims folder 
date from February 2008, the RO/AMC should make arrangements 
to obtain the veteran's medical treatment records from 
February 2008 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
treatment facilities and private providers 
where he was treated for his lumbar spine 
disability, including treatment for any 
neurological symptoms, from February 2008 
to the present, and make arrangements to 
obtain any identified records.  

2.  Thereafter, make arrangements for the 
veteran to have appropriate examination(s) 
(including a spine examination as well as 
a neurological examination) to determine 
the current residuals and condition of his 
lumbar strain.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination report(s).  Any indicated 
studies should be performed.  A complete 
history of the veteran's symptoms should 
be obtained.  

The examination report(s) must provide 
complete rationale for all opinions and 
must address the following matter(s):  

(a)  Identify and describe in detail all 
residuals attributable to the veteran's 
service-connected lumbar strain.  

Please report the range of motion 
measurements for the lumbar spine, in 
degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  
Please describe whether pain significantly 
limits functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

(b) Identify all neurological residuals 
relating to the veteran's lumbar strain 
disability, if any, that have been 
manifest from December 2004 to the 
present.  With regard to any neurological 
disability resulting from the service- 
connected lumbar strain, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis.

To the extent the veteran has more than 
one cause for neurological symptoms, the 
examiner should, if possible, identify 
which symptoms are residuals of the lumbar 
strain disability, and which are not; if 
that is not possible, the examiner should 
explain why it is not possible.  

(c) With respect to two medical reports in 
the record  concerning the veteran's 
radiculopathy-namely, the opinion of the 
July 2006 C&P examiner that the leg and 
foot weakness, numbness, and pain were not 
due to his lumbar spine disability, but 
were instead due to the veteran's history 
of peripheral vascular disease; and the 
May 2006 VA discharge summary report from 
the veteran's discectomy that diagnosed 
the veteran with chronic left S1 
radiculitis secondary to disc herniation 
at L5-S1, left-the examiner should 
identify either how and why his/her 
opinion concerning radiculopathy is 
different from each report, or, if it is 
the same, identify the rationale for that 
conclusion.  

3.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

